Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered October 23, 1995, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
“A defendant is denied the right to effective assistance of counsel guaranteed by the Sixth Amendment when, absent inquiry by the court and the informed consent of defendant, defense counsel represents interests which are actually in conflict with those of defendant” (People v McDonald, 68 NY2d 1, 8; see, People v Mattison, 67 NY2d 462, 469-470, cert denied 479 US 984). Contrary to the defendant’s contention, the Supreme Court’s discussion with his counsel regarding a potential conflict between the interests of the defendant and a defense witness constituted a sufficient inquiry to protect the defendant’s right to effective assistance of counsel. Furthermore, the conflict, if any actually existed, was resolved when *642the court assigned separate counsel to the defense witness for purposes of his testimony during the defendant’s case. O’Brien, J. P., Joy, Krausman and Luciano, JJ., concur.